Title: To Thomas Jefferson from Arthur Campbell, 15 June 1781
From: Campbell, Arthur
To: Jefferson, Thomas


        Washington [co.] 15 June 1781. Encloses a letter from Joseph Martin which explains the reference in Campbell’s letter of 4 June “respecting an attack from the Indians and Tories from the South”; in that letter Martin informs Campbell that about 300 Indians are on their way to attend the proposed treaty; recommends that Campbell come immediately; has sent an express to Col. Sevier to come as soon as possible; is informed that the alarm spread by Crawford is not to be credited but it has drawn all the forces that can be raised to the frontier.
      